GATES, J.
(concurring specially). In my opinion the real question in this case is whether lands and personal property within the limits of an Indian reservation may be included within a school district.
By the Organic Act of the territory of Dakota it was provided :
“Provided, that nothing in ths act contained, shall be construed to impair the rights of person or property now pertaining to the Indians in said territory, so long as such rights shall remain unextinguished by treaty between the United States and such Indians, or to include any territory which, foy treaty with any Indian tribe, is not, without the consent of said tribe to be *202included within the territorial limits or jurisdiction of any state or territory; but all such territory shall he excepted out of the boundaries and constitute no part of the territory of Dakota, until said tribe shall signify their assent to the President of the United States to be included within the said territory, or to affect the authority of the government of the ¡United States to* make any regulations respecting such Indians, their lands, property, or other rights, by treaty, law, or otherwise, which it would have been competent for the government to make if this act had never passed.” Dak. Session Daws 1862, p. 21.
Appellant contends that the land in. question was then and now is a part of an Indian reservation, and that such act has never been repealed; therefore that the county of Ziebach was powerless to include those lands within a school district. The fallacy in appellant’s argument is the statement that the above act has not been repealed. It was repealed by the second su'bdidivision of section 4 of the Einabling Ajct of 1889, which authorized the admission of the two Dakotas, Montana, and Washington into the Union.
Said subdivision was reproduced into our Constitution as subdivision 2 of article 22, and as section 18 of article 26, as follows:
“Second. That we, the people inhabiting the state of South Dakota, do agree and declare that we forever disclaim all right and title to the unappropriated public lands lying within the boundary of South Dakota, and to all lands lying within said limits owned or held by the Indian or Indian tribes, and that until the title thereto shall have been extinguished by the United States, the same shall be and remain subject to the disposition of the United States, and said Indian lands shall remain under the absolute jurisdiction and control of the Congress of the United States. * * * But nothing herein shall preclude the state of South Dakota from taxing as other lands are taxed any lands owned or held by any Indian who has severed his tribal relation and has obtained from the United 'States, or from: - any person a title thereto by patent or other grant save and except such lands as have been, ór may be granted to any Indian or Indians under any act of Congress containing a provision exempting the lands thus granted from taxation, all such lands which may have been *203exempted by any grant or law of the United States, shall remain exempt to the extent, and as prescribed by such act of Congress.”
It is apparent that while by the Organic Act the territory of- Dakota had’ no jurisdiction over lands, persons, or property within the reservation (in fact such reservation was no part of the territory), now the limit of jurisdiction of South Dakota is not the boundary line of a reservation. The test of the state’s jurisdiction over lands is whether the government title and control has been extinguished. Lands within the boundary of a reservation owned by white persons or by nontribal Indians in fee without restriction may be taxed by the state, and personal property owned by such persons may also be taxed. As to such real and personal property federal control has vanished, and state control has arisen. >So> it is clear that as to such property the right of the state to make its respond to educational activities must be conceded.
And while tribal lands still under the dominion of Congress may not be taxed, yet -the personal property of a white man situate thereon may be taxed, because such taxation does not encroach upon the principle that “said Indian lands shall remain under the absolute jurisdiction and control of the Congress.” The jurisdiction of South Dakota within the limits of its state boundaries is supreme, except as restricted by the Constitution.
I am. not prepared at this time to subscribe to Judge POLLEY’S statement:
“We believe it may be said that the state may exercise any governmental function upon an Indian reservation within such state that does not interfere with the Indians or their property or the jurisdiction of the United States in maintaining' order and administering the Indian affairs.”
If he had omitted the last eight words of such quotation I would agree. I am not prepared to assert that the only present jurisdiction of Congress over tribal Indian lands is “in maintaining order and administering Indian affairs.”